                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DR. VALERIE T. AKEYO,

                    Plaintiff,                                 8:19CV74

      vs.
                                                          MEMORANDUM
MR. RODNEY REHM, REHM,                                     AND ORDER
BENNETT, MOORE, REHM &
OCKANDES, PC, LLO, DR. SCOTT S.
JOHNSON, DR. ADRIAN M.
DREESSEN, DR. KIMBERLY APKER,
DR. GARY S. LERNER, DR. JOEL
ARMITAGE, MAKOVICKA, and DR.
AMY BROWN,

                    Defendants.


       Plaintiff Dr. Valerie T. Akeyo filed her Complaint on February 14, 2019.
(Filing No. 1.) She has been given leave to proceed in forma pauperis. (Filing No.
5.) The court now conducts an initial review of Plaintiff’s Complaint1 to determine
whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

                         I. SUMMARY OF COMPLAINT

     Plaintiff brings this civil action against the following defendants: Attorney
Rodney Rehm (“Rehm”); the law firm of Rehm, Bennett, Moore, Rehm &
Ockander, PC, LLO; Dr. Scott S. Johnson; Dr. Adrian M. Dreessen; Dr. Kimberly
Apker; Dr. Gary S. Lerner; Dr. Joel Armitage; Makovicka Physical Therapy; and
Dr. Amy Brown (collectively “Defendants”). Plaintiff alleges claims of legal


      1
         For purposes of initial review, the Complaint includes Plaintiff’s supplement
filed on March 25, 2019. (Filing No. 6.)
malpractice, negligence, professional misconduct, breach of contract, and
defamation against Defendants. (Filing No. 1 at CM/ECF p. 5.)

       According to Plaintiff’s “Statement of Claim” and supplement, Plaintiff
retained Rehm to represent her in connection with a worker’s compensation claim
related to injuries sustained by Plaintiff on March 13, 2014. (See Id. at CM/ECF
pp. 7–10; Filing No. 6.) Plaintiff generally complains that Rehm’s representation
was deficient in that he only met with Plaintiff three times over the course of two
years, failed to prepare her for court appearances, and failed to adequately
investigate her claim. In particular, Plaintiff asserts that Rehm “was colluding with
the defense attorney to defeat ‘his’ case” and sabotage her claims. (Filing No. 1 at
CM/ECF p. 8.)

      Plaintiff alleges that the last time she met with Rehm, he handed her a copy
of a 71-page document entitled “Valerie Akeyo, CHRON Med Summary, March
20, 2017” (hereinafter “Med. Summary”) and “said it was for ‘him’ to use in court
during the upcoming hearing due in 5 days.” (Id. at CM/ECF pp. 8–9 (emphasis
removed).) When Plaintiff asked who the doctors listed in the document were,
Rehm responded “they are the doctors who treated you!” (Id. at CM/ECF p. 8
(punctuation corrected).) Plaintiff took the document home and, upon closer
review, found that she did not know or was never treated by over two-thirds of the
doctors listed in the document. Rehm had never asked Plaintiff “to verify or
confirm if the doctors ever provided any treatment . . . to [her] injuries of March
13, 2014.” (Id.) Plaintiff contacted Rehm via telephone to relay this information,
and he “mumbled words saying, ‘you are wasting your time,’ then [hung] up the
telephone.” (Id. at CM/ECF p. 9 (punctuation corrected).) Plaintiff subsequently
terminated Rehm’s representation and alleges that Rehm’s mistreatment of her was
due to “[h]is assessments of the plaintiff . . . into four categories: color, accent,
gender and age” as Plaintiff is “a black woman, [who] spoke with an accent, and
[was] over 60 years old.” (Id. at CM/ECF pp. 8–9.)
       The medical doctors and providers listed as co-defendants in this action are
the doctors listed in the 71-page Med. Summary that Plaintiff claims never treated
her injuries. (See Id. at CM/ECF p. 10.) Plaintiff alleges that “[i]f the doctors were
. . . complicit with [Rehm], then they are answerable to the court;” if Rehm
“anonymously used [their] names, they (the doctors) should defend themselves in
court.” (Id.)

       As relief, Plaintiff seeks $1,800,000.00 in damages for “pain and continued
suffering,” financial losses, emotional distress, and mental anguish. (Id. at
CM/ECF p. 5.)

      II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court
must dismiss a complaint or any portion of it that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

      “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).

                         III. DISCUSSION OF CLAIMS

       In evaluating Plaintiff’s claims, the court must determine whether subject-
matter jurisdiction is proper. See Fed. R. Civ. P. 12(h)(3) (“If the court determines
at any time that it lacks subject-matter jurisdiction, the court must dismiss the
action.”). Furthermore, a plaintiff must sufficiently state a claim for relief that
contains, “a short and plain statement of the grounds for the court’s jurisdiction,
unless the court has jurisdiction and the claim needs no new jurisdictional
support.” Fed. R. Civ. P. 8(a)(1). Here, Plaintiff alleges that the basis for the
court’s jurisdiction is diversity of citizenship. (See Filing No. 1 at CM/ECF p. 4.)
However, as discussed below, it is apparent from the Complaint that the court lacks
subject matter jurisdiction and this action is subject to dismissal.

A. Diversity of Citizenship Jurisdiction

       Subject-matter jurisdiction may be proper in federal court pursuant to 28
U.S.C. § 1332, commonly referred to as “diversity of citizenship” jurisdiction. For
purposes of 28 U.S.C. § 1332, “diversity of citizenship” means that “the
citizenship of each plaintiff is different from the citizenship of each defendant.”
Ryan v. Schneider Nat’l Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001) (citation
omitted). In addition, the amount in controversy must be greater than $75,000.00
for diversity of citizenship jurisdiction. 28 U.S.C. § 1332(a).

       Here, Plaintiff has alleged an amount in controversy well above the requisite
$75,000.00 amount. However, Plaintiff alleges both she and Defendant Rehm are
citizens of Nebraska, that Rehm’s law firm is incorporated under the laws of
Nebraska and has its principal place of business in Omaha and Lincoln, Nebraska,
and has provided a Nebraska address for six out of the seven remaining
Defendants. (See Filing No. 1 at CM/ECF pp. 2–5.) As a result, the Complaint’s
allegations fail to establish that subject-matter jurisdiction is proper pursuant to 28
U.S.C. § 1332.

B. Federal Question

       Subject-matter jurisdiction may also be proper where a plaintiff asserts “[a]
non-frivolous claim of a right or remedy under a federal statute,” commonly
referred to as “federal question” jurisdiction. Northwest South Dakota Prod. Credit
Ass’n v. Smith, 784 F.2d 323, 325 (8th Cir. 1986). The mere suggestion of a federal
question is not sufficient to establish the jurisdiction of federal courts, rather, the
federal court’s jurisdiction must affirmatively appear clearly and distinctly. Bilal v.
Kaplan, 904 F.2d 14, 15 (8th Cir. 1990). Under 42 U.S.C. § 1983, a plaintiff must
allege the violation of a right secured by the Constitution or laws of the United
States and must show that the deprivation of that right was committed by a person
acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). Courts have
held that a private party’s actions can be considered state action, or actions under
color of state law, if the private party is a willful participant in joint activity with
the State to deny constitutional rights. See Magee v. Tr. of Hamline Univ, Minn.,
747 F.3d 532, 536 (8th Cir. 2014).

      Here, the only allegations that could conceivably be construed to pertain to a
federal question are Plaintiff’s allegations that Rehm discriminated against her
based on her race, national origin or ethnicity, and age and Plaintiff’s claim that
Rehm “engaged in committing cyber crime by using the Internet to search for more
doctors . . . from other States of the Union to implicate in his desperate attempt to
defeat the case! Using the Internet to engage in a criminal conduct is a federal
offense.” (Filing No. 1 at CM/ECF pp. 9–10.) As an attorney, Rehm’s conduct,
simply by virtue of being an officer of the court, generally does not constitute
action under color of law as required for federal civil rights claim under 42 U.S.C.
§ 1983, and there are no allegations from which it could be inferred that he
conspired with a state actor to violate Plaintiff’s rights. See DuBose v. Kelly, 187
F.3d 999, 1003 (8th Cir. 1999). Plaintiff’s conclusory allegations that Rehm
violated federal law by engaging in cyber crime are also insufficient to establish
federal question jurisdiction as “federal criminal statutes generally do not create
constitutional rights cognizable under § 1983.” Hodges v. Rufus, No. 2:19-CV-
1741, 2019 WL 1989653, at *2 (S.D. Ohio May 6, 2019), report and
recommendation adopted, No. 2:19-CV-1741, 2019 WL 2250646 (S.D. Ohio May
24, 2019). See also Touche Ross & Co. v. Redington, 442 U.S. 560, 568 (1979)
(emphasizing “the fact that a federal statute has been violated and some person
harmed does not automatically give rise to a private cause of action in favor of that
person” (internal quotation marks omitted)); Horde v. Elliot, No. 17-CV-800
(WMW/SER), 2018 WL 987683, at *15 (D. Minn. Jan. 9, 2018), report and
recommendation adopted, No. 17-CV-0800 (WMW/SER), 2018 WL 985294 (D.
Minn. Feb. 20, 2018) (“[F]ederal statutes that do not contemplate a private right of
action fail to confer federal jurisdiction.”). Accordingly, Plaintiff’s allegations do
not establish that federal question jurisdiction exists in this matter.

       On the court’s own motion, Plaintiff will be given 30 days to file an
amended complaint that clearly sets forth a basis for this court’s jurisdiction. If
Plaintiff fails to file an amended complaint in accordance with this Memorandum
and Order, her claims against Defendants will be dismissed without prejudice and
without further notice. The court reserves the right to conduct further review of
Plaintiff’s claims pursuant to 28 U.S.C. § 1915(e)(2) after she addresses the
matters set forth in this Memorandum and Order.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff shall have until November 4, 2019, to filed an amended
complaint that clearly sets forth a basis for this court’s jurisdiction. Failure to file
an amended complaint within the time specified by the court will result in the court
dismissing this case without further notice to Plaintiff.
     2.   The clerk of the court is directed to set the following pro se case
management deadline: November 4, 2019: check for amended complaint.

     Dated this 4th day of October, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
